This is one of the so-called Utica bridge cases, and its decision is controlled by the decisions of the Morrissey and Farmer cases. Decedent was under the bridge at the time of the accident. She was twelve years old, and left surviving her, her father, mother and five brothers and sisters. She sustained a compound fracture of a leg and tetanus set in, as a result of which she died fourteen days after the accident. It is the judgment of the Court, that the claim be denied, without prejudice to the right of claimant to present his claim to the legislature, and with the statement, that if it were within our power, we would award to claimant the sum of three thousand dollars.